DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 4/21/2021.

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 10-11 of the remarks:  Regarding claim 1, the cited prior art does not disclose the newly claimed ‘migrating the TCP connection from the physical network adapter to a virtual network adapter’; therefore, the rejection should be withdrawn.

Examiner’s response:  The Examiner agrees.  Accordingly, a new rationale of rejection is provided.  See below. 

Applicant argues on pages 11-12 of the remarks:  Regarding claim 8, Sen does not at all disclose ‘moving one or more buffers of a send queue of the RDMA connection to a send queue of the TCP connection’; therefore, the rejection under 35 USC 103 should be withdrawn.


Sen discloses send/receive queue pair for asynchronous request and response processing (¶ 34).  Each queue operates as first in first out data structure to buffer commands (¶ 50).  Packets arriving for processing are stored in buffers in application’s memory space (¶ 70).  A seamless migration includes transferring VM state (memory, I/O, communication session, and application states) (¶ 75).
A person having ordinary skill in the art would have found the claimed ‘moving one or more buffers of a send queue of the RDMA connection to a send queue of the TCP connection’ obvious in view of Sen’s disclosure of send/receive queue pairs that operate as buffers and transferring buffers stored in application’s memory space to achieve a seamless VM migration.

Applicant argues on pages 12-13 of the remarks:  Regarding claim 15, Sen does not make any mention at all of ‘copying any unread data in a Remote Memory Buffer Element of the RDMA connection to a receive side of a socket’; therefore, the rejection under 35 USC 103 should be withdrawn.


Sen discloses that RDMA places the contents of a packet directly in an application’s memory space, which may be a buffer (¶ 70).   Further, a seamless migration includes transferring VM state (memory, I/O, communication session, and application states) (¶ 75).  Finally, the resources disclosed in the system include a physical or virtual device such as ports or network sockets (¶ 216).
A person having ordinary skill in the art would have found the ‘copying any unread data in a Remote Memory Buffer Element of the RDMA connection to a receive side of a socket’ obvious in view of Sen’s disclosure of placing packets in buffers in memory space and seamlessly migrating VM state, including memory and application states, from a source location to a destination location, wherein the resources may include network sockets.

Applicant argues on pages 13-14 of the remarks:  Regarding claim 2, Sen does not mention blocking writes from the RDMA connection; therefore, the claim as amended is non obvious in view of Sen.


A person having ordinary skill in the art would have found the claimed blocking writes from the RDMA connection obvious in view of Sen’s disclosure of instructing a host to stop using the RDMA protocol layer for further accesses to resources.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 7-9, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 2020/0218684) and further in view of Watkins (US 2006/0206904).

Regarding claim 1, Sen teaches: A method of virtual machine mobility for virtual machines using remote direct memory access (RDMA) connections, the method comprising: 
receiving a virtual machine (VM) mobility request to transfer a virtual machine from a source host to a destination host (¶ 114, “detect a trigger for migration of the VM or the application container to another computing system”); 
migrating application data transfer from an RDMA connection of the virtual machine to a Transmission Control Protocol (TCP) connection of the virtual machine (¶ 19, “The VM application uses a first connection of the first transport protocol (e.g., RDMA) when the VM is operating on the first computing system (e.g., in a steady state). The initiator switches to the second connection of the second transport protocol (e.g., TCP) when the VM is to be migrated to a target computing system”), wherein the RDMA connection and the TCP connection are facilitated by a physical network adapter (¶ 79, “the initiator 822 may be a firmware module that runs directly on a hardware element of the computing platform 102, such as the processor(s) 202 or a host bus adaptor or the like”); and
transferring the virtual machine from the source host to the destination host (¶ 74, “the source computing platform 102-1 operates a virtual machine (VM) 815 at node 1, which is then migrated to the destination computing platform 102-2 at nodes 2 and 3”).
Sen does not expressly teach, however, Watkins discloses: migrating a TCP connection from a physical network adapter to a virtual network adapter of a virtual machine (¶ 90, “a virtual machine 1050(t1) configured with a network adapter proxy driver 1053(t1) that exposes support for TCP offloading (TOE) would have a data path that bypasses the framing layer, which ultimately will be provided by the physical adapter 1041 … Use of a virtual device proxy 1053(t2) that always supports TOE, either .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of migrating a TCP connection from a physical network adapter to a virtual network adapter of a virtual machine, as taught by Watkins, in the same way to the TCP connection, as taught by Sen. Both inventions are in the field of migrating VMs using TCP connections, and combining them would have predictably resulted in “sharing hardware devices by multiple operating systems”, as indicated by Watkins (col. 1:18-21).

Regarding claim 2, Sen teaches: the RDMA connection and the TCP connection are facilitated by a Shared Memory Communications over RDMA (SMC-R) layer (¶ 213, “The circuit or system of circuits may be part of, or include one or more hardware components, such as a logic circuit, a processor (shared, dedicated, or group) and/or memory (shared, dedicated, or group)” and ¶ 35, “where a transport layer (e.g., transport layer 824 of FIG. 8) is an RDMA-based transport protocol layer, the transport layer (e.g., transport layer 824 of FIG. 8) can use an SGL payload section to transport rkeys and leverage RDMA Read/Write for direct data transfers”), and wherein migrating application data transfer from the RDMA connection of the virtual machine to the TCP connection of the virtual machine comprises blocking writes to the RDMA connection (¶ 83, “the initiator 822 instructs the host VM 815 to stop .

Regarding claim 5, Sen teaches: migrating the TCP connection to the virtual network adapter of the virtual machine comprising removing the physical network adapter from the virtual machine (¶ 83, “the solid line of the secondary connection 832 indicates that the secondary connection 832 has been activated during the migration process, and the dashed line of the primary connection 831 indicates that the primary connection 831 has been deactivated for the migration process”).

Regarding claim 7, Sen teaches: creating, in the virtual machine in the destination host, another RDMA connection; and migrating application data transfer from the TCP connection to the other RDMA connection (¶ 19, “The VM application uses a first connection of the first transport protocol (e.g., RDMA) when the VM is operating on the first computing system (e.g., in a steady state). The initiator switches to the second connection of the second transport protocol (e.g., TCP) when the VM is to be migrated to a target computing system”).

Regarding claim 8, Sen teaches: An apparatus for virtual machine mobility for virtual machines using remote direct memory access (RDMA) connections, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 
receiving a virtual machine (VM) mobility request to transfer a virtual machine from a source host to a destination host (¶ 114, “detect a trigger for migration of the VM or the application container to another computing system”); 
migrating application data transfer from an RDMA connection of the virtual machine to a Transmission Control Protocol (TCP) connection of the virtual machine machine (¶ 19, “The VM application uses a first connection of the first transport protocol (e.g., RDMA) when the VM is operating on the first computing system (e.g., in a steady state). The initiator switches to the second connection of the second transport protocol (e.g., TCP) when the VM is to be migrated to a target computing system”), wherein the RDMA connection and the TCP connection are facilitated by a physical network adapter (¶ 79, “the initiator 822 may be a firmware module that runs directly on a hardware element of the computing platform 102, such as the processor(s) 202 or a host bus adaptor or the like”), wherein migrating application data transfer from the RDMA connection of the virtual machine to the TCP connection of the virtual machine comprises moving one or more buffers of a send queue of the RDMA connection to a send queue of the TCP connection (¶ 75, “A seamless migration for VMs means that the applications/services being executed within the VMs should continue to run unhindered before, during, and after the actual migration process. For the virtual machine monitor (VMM) or hypervisor (not shown by FIG. 8), a seamless migration means that the VM state (including processor, memory, I/O, communication session, and application states) on the currently hosting (source) ; and 
transferring the virtual machine from the source host to the destination host (¶ 74, “the source computing platform 102-1 operates a virtual machine (VM) 815 at node 1, which is then migrated to the destination computing platform 102-2 at nodes 2 and 3”).
Sen does not expressly teach, however, Watkins discloses: migrating a TCP connection from a physical network adapter to a virtual network adapter of a virtual machine (¶ 90, “a virtual machine 1050(t1) configured with a network adapter proxy driver 1053(t1) that exposes support for TCP offloading (TOE) would have a data path that bypasses the framing layer, which ultimately will be provided by the physical adapter 1041 … Use of a virtual device proxy 1053(t2) that always supports TOE, either directly through hardware abstraction or indirectly through hardware emulation, solve this particular migration issue by allowing the device stack in 1050(t2) to resume without being torn down and rebuilt”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of migrating a TCP connection from a physical network adapter to a virtual network adapter of a virtual machine, as taught by Watkins, in the same way to the TCP connection, as taught by Sen. Both inventions are in the field of migrating VMs using TCP connections, and combining them would have predictably resulted in “sharing hardware devices by multiple operating systems”, as indicated by Watkins (col. 1:18-21).

A computer program product for virtual machine mobility for virtual machines using remote direct memory access (RDMA) connections, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 
receiving a virtual machine (VM) mobility request to transfer a virtual machine from a source host to a destination host (¶ 114, “detect a trigger for migration of the VM or the application container to another computing system”); 
migrating application data transfer from an RDMA connection of the virtual machine to a Transmission Control Protocol (TCP) connection of the virtual machine (¶ 19, “The VM application uses a first connection of the first transport protocol (e.g., RDMA) when the VM is operating on the first computing system (e.g., in a steady state). The initiator switches to the second connection of the second transport protocol (e.g., TCP) when the VM is to be migrated to a target computing system”), wherein the RDMA connection and the TCP connection are facilitated by a physical network adapter (¶ 79, “the initiator 822 may be a firmware module that runs directly on a hardware element of the computing platform 102, such as the processor(s) 202 or a host bus adaptor or the like”), wherein migrating application data transfer from the RDMA connection of the virtual machine to the TCP connection of the virtual machine comprises copying any unread data in a Remote Memory Buffer Element of the RDMA connection to a receive side of a socket (¶¶ 70, 75, and 216); and
transferring the virtual machine from the source host to the destination host (¶ 74, “the source computing platform 102-1 operates a virtual machine (VM) 815 .
Sen does not expressly teach, however, Watkins discloses: migrating a TCP connection from a physical network adapter to a virtual network adapter of a virtual machine (¶ 90, “a virtual machine 1050(t1) configured with a network adapter proxy driver 1053(t1) that exposes support for TCP offloading (TOE) would have a data path that bypasses the framing layer, which ultimately will be provided by the physical adapter 1041 … Use of a virtual device proxy 1053(t2) that always supports TOE, either directly through hardware abstraction or indirectly through hardware emulation, solve this particular migration issue by allowing the device stack in 1050(t2) to resume without being torn down and rebuilt”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of migrating a TCP connection from a physical network adapter to a virtual network adapter of a virtual machine, as taught by Watkins, in the same way to the TCP connection, as taught by Sen. Both inventions are in the field of migrating VMs using TCP connections, and combining them would have predictably resulted in “sharing hardware devices by multiple operating systems”, as indicated by Watkins (col. 1:18-21).

Claim(s) 9, 12, 14, 16, and 19 correspond(s) to claim(s) 1-2, 5, and 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen and Watkins, as applied above, and further in view of Aybay (US 9,882,776).

Regarding claim 3, Sen and Watkins do not teach, however, Aybay teaches: generating, in response to the VM mobility request, the virtual adapter for the virtual machine (col. 10:29-44, “228 can instantiate, suspend, monitor, and/or otherwise manage virtual network devices 225, 226 and 227”). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of generating, in response to the VM mobility request, the virtual adapter for the virtual machine, as taught by Aybay, in the same way with the VM mobility request, as taught by Sen. Both inventions are in the field of migrating VMs, and combining them would have predictably resulted in a system configured to “share the hardware resources such as a processor, a memory, a hard or solid-state drive, and a network interface”, as indicated by Aybay (col. 1:24-31).

Claim(s) 10 and 17 correspond(s) to claim(s) 3, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen and Watkins, as applied above, and further in view of Barron (US 8,023,520).

generating the RDMA connection and the TCP connection (col. 4:57-67, “nodes 302 and 304 may exchange RDMA operations over the network 306 via Transmission Control Protocol (" TCP"), which may be used to further process the information within the packets to maintain the information that is being transmitted”); and
maintaining, concurrent to transferring application data via the RDMA connection, the TCP connection using one or more TCP keepalives (col. 5:47-55, “A "keep-alive" packet or signaling packet may be used by a node 302 or 304 to maintain a connection between nodes 302 and 304 or to verify that the remote node 302 or 304 is operational”). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of generating the RDMA connection and the TCP connection; and maintaining, concurrent to transferring application data via the RDMA connection, the TCP connection using one or more TCP keepalives, as taught by Barron, in the same way with the VM mobility request, as taught by Sen. Both inventions are in the field of maintaining RDMA and TCP connections, and combining them would have predictably resulted in “transferring information between the memories of computer systems is remote direct memory access”, as indicated by Barron (col. 1:13-20).

Claim(s) 11 and 18 correspond(s) to claim(s) 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199